Citation Nr: 1134716	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a back injury characterized as a bulging disc at L5-S1 and spondylolisthesis at L5.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to June 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claims folder is currently held by the RO in Atlanta, Georgia.

The December 2006 rating decision on appeal continued a 10 percent evaluation for the service-connected back disability.  However, an increased rating of 20 percent was assigned in an August 2008 rating decision, effective August 16, 2006.  As this constitutes less than the maximum benefit sought on appeal, the claim remains on appeal and is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be rendered in this case.  During the May 2011 hearing, the Veteran testified that he had undergone recent treatment with private physicians including Drs. Kirby and Woodbury.  Although the record currently contains records from Dr. Kirby, there is no indication that efforts have been made to obtain records from Dr. Woodbury.  Similarly, records from the Veteran's other private physician, Dr. Christensen, who provided a statement in support of the Veteran's claim in September 2006, are not included in the claims folder.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Accordingly, upon remand, the Veteran should be asked to execute medical releases to allow for VA to obtain copies of records from his private physicians on his behalf.  After such releases are received, efforts should be made to procure the pertinent records.

The Board also finds that efforts should be made to obtain any medical records associated with the Veteran's grant of disability benefits from the Social Security Administration (SSA).  While a copy of the administrative decision granting benefits based on the Veteran's back disability, carpal tunnel syndrome, and shoulder disability are of record, the medical records used as the basis of the decision have not been requested.  Efforts to obtain medical documentation from SSA are required pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, upon remand, records from the SSA should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided medical release forms and specifically requested to execute them to authorize VA to obtain medical treatment records from Drs. Woodbury and Christensen.

2.  Obtain records of treatment from the identified private doctors.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  SSA should be contacted, and all medical records associated with the grant disability benefits should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims folder.

4.  Obtain records of VA treatment dating from March 2010.

5.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


